          Case 5:17-cv-00220-LHK Document 982 Filed 12/11/18 Page 1 of 3



1    SIDLEY AUSTIN LLP
     David C. Giardina (pro hac vice)
2    dgiardina@sidley.com
     One South Dearborn
3    Chicago, IL 60603
     312-853-7000 – Telephone
4    312-853-7036 – Facsimile

5    SIDLEY AUSTIN LLP
     Nathan A. Greenblatt (SBN 262279)
6    ngreenblatt@sidley.com
     1001 Page Mill Road, Bldg. 1
7    Palo Alto, CA 94304
     650-565-7107 – Telephone
8    650-565-7100 – Facsimile

9    Attorneys for Non-Party HUAWEI DEVICE USA, INC.

10

11                                UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN JOSE DIVISION

14

15    FEDERAL TRADE COMMISSION,                           )   Case No. 5:17-cv-00220-LHK
                                                          )
16                          Plaintiff.                    )   DECLARATION OF STEVEN M.
                                                          )   GEISZLER IN SUPPORT OF
17                 v.                                     )   PLAINTIFF’S ADMINISTRATIVE
18                                                        )   MOTION TO FILE UNDER SEAL
      QUALCOMM INC.,                                      )
19                                                        )
                            Defendant.
                                                          )
20                                                        )
21                                                        )

22

23

24

25

26

27
     ______________________________________________________________________________
28                                     1
            DECLARATION OF STEVEN M. GEISZLER IN SUPPORT OF PLAINTIFF’S MOTION TO SEAL
                                  CASE NO. 5:17-CV-00220-LHK
          Case 5:17-cv-00220-LHK Document 982 Filed 12/11/18 Page 2 of 3



 1                              DECLARATION OF STEVEN GEISZLER

 2          I, Steven M. Geiszler, declare as follows:

 3          1.      I am the U.S. Chief Intellectual Property Litigation Counsel for Non-Party Huawei

 4   Device USA, Inc. (“Huawei Device USA”).

 5          2.      Pursuant to N.D. Cal. Civil Local Rule 79-5(d) and (e), and Judge Koh’s Order

 6   regarding sealing procedures (Dkt. 821), I respectfully submit this declaration in support of

 7   Plaintiff’s Administrative Motion to File Under Seal (Dkt. 961). I also respectfully submit a

 8   redacted public version, and an unredacted version sought to be sealed, of Exhibit 1 to Plaintiff’s

 9   Opposition to Qualcomm’s Motion in Limine #1 to Exclude Testimony from Huawei Witnesses

10   (Dkt. 961-4) (“Exhibit 1”). Exhibit 1 consists of approximately seven pages of the deposition

11   testimony of Huawei witness Jian Xin “Jason” Ding.

12          3.      I reviewed Exhibit 1. Based on my review, Exhibit 1 discloses highly confidential

13   information that, if publicly disclosed, would harm the competitive standing of Huawei Device USA

14   and its affiliates. Huawei Device USA requests an order granting its motion to file under seal the

15   following portions of Exhibit 1:

16
                                 Portions to be Filed             Party Claiming
17          Document                                                                      Basis for Sealing
                                     Under Seal                   Confidentiality
18    Exhibit 1, Excerpts       Highlighted portions         Huawei Device USA,          Declaration of
      from the Deposition of    on page 60, lines 15-        Inc.                        Steven M. Geiszler
19    Jian Xin Ding, taken      18                                                       In Support of
      March 12, 2018                                                                     Plaintiffs’
20                                                                                       Administrative
                                                                                         Motion to File
21
                                                                                         Under Seal
22

23          5. Specifically, the highlighted portions of Exhibit 1 describe the current status and amount

24   of disputed royalty payments between Huawei and Qualcomm Inc. Huawei has kept this

25   information confidential and has not publicly disclosed it. Public disclosure of this information will

26   harm Huawei’s competitive standing by revealing both the status of Huawei’s confidential

27   negotiations with Qualcomm and the magnitude of its royalty payments to Qualcomm.

28
                                                         2
            DECLARATION OF STEVEN M. GEISZLER IN SUPPORT OF PLAINTIFF’S MOTION TO SEAL
                                  CASE NO. 5:17-CV-00220-LHK
          Case 5:17-cv-00220-LHK Document 982 Filed 12/11/18 Page 3 of 3



 1          I declare under penalty of perjury under the laws of the United States of America that the

 2   foregoing is true and correct.

 3          Executed this day, December 11, 2018 in Plano, Texas.

 4

 5

 6                                                          Steven M. Geiszler
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
            DECLARATION OF STEVEN M. GEISZLER IN SUPPORT OF PLAINTIFF’S MOTION TO SEAL
                                  CASE NO. 5:17-CV-00220-LHK
